MEMORANDUM **
Robert Harvey Washburn appeals from the 151-month sentence imposed on remand following his guilty-plea conviction for bank robbery, in violation of 18 U.S.C. § 2113(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Washburn contends that the district court procedurally erred by failing to adequately explain why it rejected his request for a downward departure and variance. We conclude that the district court did not procedurally err. See United States v. Carty, 520 F.3d 984, 991-93 (9th Cir.2008) (en banc).
Washburn also contends that his sentence is substantively unreasonable because the district court sentenced him as a career offender. Given the totality of the circumstances, we conclude that Wash-burn’s sentence is not substantively unreasonable. See id. at 993.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.